UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended April 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 10-1-91 15.58% 6.40% 4.07%  18.60% 15.58% 36.39% 49.05%  B 3-7-94 15.61 6.51 4.02  18.33 15.61 37.04 48.36  C 3-1-99 12.52 6.75  4.15% 15.34 12.52 38.65  45.21% Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.55%, Class B  2.25%, Class C  2.25% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Health Sciences Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Health Sciences Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 4-30-98 $14,836 $14,836 $14,510 $14,651 C 3-1-99 14,521 14,521 12,414 13,014 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 3000 Healthcare Index  Index 1  is a capitalization-weighted index composed of companies involved in medical services or health care. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Index 1 figure as of closest month end to inception date. Semiannual report | Health Sciences Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $856.80 $7.71 Class B 1,000.00 854.10 10.93 Class C 1,000.00 854.10 10.93 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Health Sciences Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $1,016.60 $8.37 Class B 1,000.00 1,013.08 11.86 Class C 1,000.00 1,013.08 11.86 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.67%, 2.37% and 2.37% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | Health Sciences Fund 9 Portfolio summary Top 10 holdings 1 American Oriental Bioengineering, Inc. 7.8% Cephalon, Inc. 3.4% Johnson & Johnson 6.8% Genentech, Inc. 3.1% Pfizer, Inc. 4.4% Bayer AG 3.1% Gilead Sciences, Inc. 3.9% Abbott Laboratories 2.9% Aetna, Inc. 3.5% Medco Health Solutions, Inc. 2.9% Industry distribution 1 Pharmaceuticals 27% Diversified chemicals 3% Biotechnology 25% Drug retail 2% Health care equipment 12% Life sciences tools & services 2% Health care services 6% Health care supplies 1% Managed health care 4% Health care technology 1% Health care distributors 3% Other 14% Country concentration 1 United States 86% China 2% Germany 5% India 2% Netherlands Antilles 2% Other 3% 1 As a percentage of net assets on April 30, 2008. 10 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule is divided into three main categories: common stocks, warrants and short-term investments. Common stocks and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 87.74% (Cost $133,743,503) Biotechnology 17.70% Amgen, Inc. (I) 70,696 2,960,042 Biogen Idec, Inc. (I) 24,450 1,483,871 Cephalon, Inc. (I) 81,724 5,100,395 Cubist Pharmaceuticals, Inc. (I) 81,400 1,575,904 Genentech, Inc. (I) 70,096 4,780,547 Genzyme Corp. (I) 20,660 1,453,431 Gilead Sciences, Inc. (I) 113,644 5,882,213 OSI Pharmaceuticals, Inc. (I) 107,625 3,729,206 Diversified Chemicals 3.13% Bayer AG 56,385 4,762,199 Drug Retail 2.06% CVS Caremark Corp. 77,668 3,135,457 Health Care Distributors 3.48% AmerisourceBergen Corp. 73,231 2,969,517 Cardinal Health, Inc. 44,795 2,332,476 Health Care Equipment 13.73% Becton, Dickinson & Co. 17,954 1,605,088 Covidien Ltd. 34,306 1,601,747 Electro-Optical Sciences, Inc. (I)(K) 6,196 36,742 Hologic, Inc. (I)(L) 117,100 3,418,149 Hospira, Inc. (I) 81,200 3,341,380 Medtronic, Inc. 55,930 2,722,672 Orthofix International NV (I) 104,773 3,222,818 Stryker Corp. 23,752 1,539,842 Syneron Medical Ltd. (I) 111,833 1,690,915 Zimmer Holdings, Inc. (I) 23,334 1,730,449 Health Care Services 5.63% Aveta, Inc. (B)(I)(S) 752,790 4,140,345 Medco Health Solutions, Inc. (I) 89,695 4,443,490 Health Care Supplies 1.23% Cremer SA (I) 212,760 1,875,186 See notes to financial statements Semiannual report | Health Sciences Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Life Sciences Tools & Services 1.90% Thermo Fisher Scientific, Inc. (I) 50,005 2,893,789 Managed Health Care 4.37% Aetna, Inc. 122,641 5,347,148 UnitedHealth Group, Inc. 40,203 1,311,824 Personal Products 7.79% American Oriental Bioengineering, Inc. (I)(L) 1,234,358 11,874,524 Pharmaceuticals 26.72% Abbott Laboratories 84,300 4,446,825 Allergan, Inc. 24,408 1,375,879 Barr Pharmaceuticals, Inc. (I) 62,600 3,144,398 Dr. Reddys Laboratories Ltd. ADR (L) 164,126 2,506,204 Endo Pharmaceuticals Holdings, Inc. (I) 120,500 2,992,015 Johnson & Johnson 154,763 10,383,050 Merck & Co., Inc. 32,860 1,249,994 Pfizer, Inc. 329,865 6,633,585 Roche Holding AG 12,794 2,117,102 Stada Arzneimittel AG 45,849 3,091,652 Tongjitang Chinese Medicines Co. ADR (I) 337,530 2,767,746 Issuer Shares Value Warrants 0.01% (Cost $0) Health Care Equipment 0.01% Electro-Optical Sciences, Inc. (B)(I) 6,579 11,005 Interest Par value Issuer, description, maturity date rate Value Short-term investments 23.17% (Cost $35,293,375) Joint Repurchase Agreement 13.92% Joint Repurchase Agreement with Bank of America Corp. dated 4-30-08 at 1.910% to be repurchased at $21,199,125 on 5-1-08, collateralized by $16,648,341 U.S. Treasury Inflation Indexed Bond, 3.000% due 7-15-12 (valued at $21,621,960, including interest) 1.910% $21,198 21,198,000 Shares Cash Equivalents 9.25% John Hancock Cash Investment Trust (T)(W) 2.7260% (Y) 14,095,375 14,095,375 Total investments (Cost $169,036,878)  110.92% Other assets and liabilities, net (10.92%) Total net assets 100.00% See notes to financial statements 12 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $4,151,350 or 2.72% of the Funds net assets as of April 30, 2008. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Funds decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below. Value as a percentage Acquisition Acquisition of Funds Value as of Issuer, description date cost net assets April 30, 2008 Electro-Optical Sciences, Inc.  common stock 10-31-06 $35,317 0.02% $36,742 Total 0.02% (L) All or a portion of this security is on loan as of April 30, 2008. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $4,140,345 or 2.72% of the Funds net assets as of April 30, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes, was $169,094,941. Gross unrealized appreciation and depreciation of investments aggregated $12,033,059 and $12,153,804, respectively, resulting in net unrealized depreciation of $120,745. See notes to financial statements Semiannual report | Health Sciences Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $154,941,503) including $13,818,995 of securities loaned (Note 2) $154,878,821 Investments in affiliated issuers, at value (Cost $14,095,375) 14,095,375 Total investments, at value (Cost $169,036,878) Cash 9,958 Receivable for shares sold 6,976 Dividends and interest receivable 144,364 Receivable from affiliates 19,765 Other assets 179 Total assets Liabilities Payable for investments purchased 1,940,203 Payable for shares repurchased 183,399 Payable upon return of securities loaned (Note 2) 14,095,375 Payable for options written, at value (Premiums received $11,200) 500 Payable to affiliates Management fees 337,722 Distribution and service fees 59,718 Other 99,118 Other payables and accrued expenses 94,811 Total liabilities Net assets Capital paid-in 147,570,273 Accumulated net realized gain on investments, options written and foreign currency transactions 5,255,686 Net unrealized depreciation of investments, options written and translation of assets and liabilities in foreign currencies (45,405) Accumulated net investment loss (435,962) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($111,241,016 ÷ 3,547,961 shares) $31.35 Class B ($32,343,532 ÷ 1,222,889 shares) 1 $26.45 Class C ($8,760,044 ÷ 331,148 shares) 1 $26.45 Maximum offering price per share Class A ($31.35 ÷ 95%) 2 $33.00 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $54,697) $568,296 Securities lending 248,634 Interest 237,571 Income from affiliated issuers 111,172 Total investment income Expenses Investment management fees (Note 3) 684,079 Distribution and service fees (Note 3) 429,989 Transfer agent fees (Note 3) 357,643 Accounting and legal services fees (Note 3) 8,551 Printing fees 29,551 Custodian fees 27,957 Blue sky fees 26,518 Professional fees 17,595 Trustees fees 5,032 Miscellaneous 15,657 Total expenses Less expense reductions (Note 3) (8,587) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments 7,513,442 Options written 103,123 Foreign currency transactions (40,152) Change in net unrealized appreciation (depreciation) of Investments (34,907,765) Options written 10,700 Translation of assets and liabilities in foreign currencies 4,054 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-07 to 4-30-08. See notes to financial statements Semiannual report | Health Sciences Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment loss ($2,010,860) ($428,312) Net realized gain 28,321,339 7,576,413 Change in net unrealized appreciation (depreciation) (8,635,777) (34,893,011) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net realized gain Class A (32,669,792) (14,190,492) Class B (17,818,136) (5,682,352) Class C (3,156,263) (1,349,208) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 252,413,186 201,834,389 End of period 2 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment income loss of $7,650 and $435,962, respectively. See notes to financial statements 16 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.38) (0.47) (0.49) (0.35) (0.26) (0.05) Net realized and unrealized gain (loss) on investments 5.50 3.90 7.93 3.44 3.79 (7.68) Total from investment operations Less distributions From net realized gain   (1.57) (5.08) (9.69) (1.86) Net asset value, end of period Total return (%) 3 4 4 Ratios and supplemental data Net assets, end of period (in millions) $117 $125 $149 $158 $140 $111 Expenses before reductions 1.67 1.57 1.58 1.53 1.55 1.67 6 Expenses net of fee waivers, if any 1.67 1.57 1.58 1.53 1.55 1.67 6 Expenses net of all fee waivers and credits 1.67 1.57 1.56 1.52 1.55 1.66 6 Net investment loss (1.04) (1.08) (1.06) (0.78) (0.67) (0.29) 6 Portfolio turnover (%) 95 54 50 7 93 87 84 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charge. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Excludes merger activity. See notes to financial statements Semiannual report | Health Sciences Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.59) (0.72) (0.75) (0.61) (0.47) (0.15) Net realized and unrealized gain (loss) on investments 5.11 3.62 7.27 3.11 3.30 (6.86) Total from investment operations Less distributions From net realized gain   (1.57) (5.08) (9.69) (1.86) Net asset value, end of period Total return (%) 3 4 4 Ratios and supplemental data Net assets, end of period (in millions) $154 $134 $124 $80 $50 $32 Expenses before reductions 2.37 2.27 2.28 2.23 2.25 2.37 6 Expenses net of fee waivers, if any 2.37 2.27 2.28 2.23 2.25 2.37 6 Expenses net of all fee waivers and credits 2.37 2.27 2.26 2.22 2.25 2.36 6 Net investment loss (1.74) (1.77) (1.76) (1.49) 1.38 (1.02) 6 Portfolio turnover (%) 95 54 50 7 93 87 84 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charge. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Excludes merger activity. See notes to financial statements 18 Health Sciences Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-03 10-31-04 10-31-05 10-31-06 10-31-07 4-30-08 1 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.59) (0.72) (0.75) (0.61) (0.46) (0.14) Net realized and unrealized gain (loss) on investments 5.11 3.62 7.27 3.11 3.29 (6.87) Total from investment operations Less distributions From net realized gain   (1.57) (5.08) (9.69) (1.86) Net asset value, end of period Total return (%) 3 4 4 Ratios and supplemental data Net assets, end of period (in millions) $13 $13 $17 $14 $11 $9 Expenses before reductions 2.37 2.27 2.28 2.23 2.25 2.37 6 Expenses net of fee waivers, if any 2.37 2.27 2.28 2.23 2.25 2.37 6 Expenses net of all fee waivers and credits 2.37 2.27 2.26 2.22 2.25 2.36 6 Net investment loss (1.73) (1.78) (1.76) (1.49) (1.37) (0.99) 6 Portfolio turnover (%) 95 54 50 7 93 87 84 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charge. 4 Total returns would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Excludes merger activity. See notes to financial statements Semiannual report | Health Sciences Fund 19 Notes to financial statements (unaudited) Note 1 Organization John Hancock Health Sciences Fund (the Fund) is a non-diversified series of John Hancock World Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
